TEMPLETON GROWTH FUND, INC. 300 S.E. 2 nd Street Fort Lauderdale, FL 33301-1923 Facsimile 954.847.2288 Telephone 954.527.7500 January 3, 2012 Filed Via EDGAR (CIK 0000805664) Securities and Exchange Commission treet, N.E Washington, D.C. 20549 RE: Templeton Growth Fund, Inc. File Nos. 033-09981 and 811-0489 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this is to certify that the forms of Prospectus and Statements of Additional Information that would have been filed under Rule 497(c) do not differ from those contained in Post-Effective Amendment No. 33 to the Registration Statement on Form N-1A, which was filed electronically with the Securities and Exchange Commission on December 27, 2012. Very truly yours, Templeton Growth Fund, Inc. /s/ROBERT C. ROSSELOT Robert C. Rosselot Vice President and Secretary RCR:dac
